 Case 3:19-cv-18146-FLW-LHG Document 9 Filed 10/15/19 Page 1 of 2 PageID: 82




 James E. Cecchi                                  Jason A. Zweig
 CARELLA, BYRNE, CECCHI,                          Zoran Tasic
 OLSTEIN, BRODY & AGNELLO, P.C.                   HAGENS BERMAN SOBOL SHAPIRO LLP
 5 Becker Farm Road                               455 N. Cityfront Plaza Dr., Suite 2410
 Roseland, NJ 07068                               Chicago, IL 60611
 (973) 994-1700                                   (708) 628-4949

 Steve W. Berman
 HAGENS BERMAN SOBOL SHAPIRO LLP
 1301 Second Ave., Suite 2000
 Seattle, WA 98101
 (206) 623-7292

Attorneys for Plaintiffs and Proposed Class


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

MARY SANTORELLA, MICHAEL BURKE, ivil Action No. 19-18146(FLW)(LHG)
STEPHANIE FRASIER, RICHARD HARRIS,
KASSIE BENSON, and LISA PRISINZANO,

                                    Plaintiffs,

       V.                                                        ORDER

SANOFI-AVENTIS U.S. LLC; SANOFI US
SERVICES INC.; CHATTEM, INC.; and
BOEHRINGER INGELHEIM
PHARMACEUTICALS, INC.,

                                 Defendants.


       THIS MATTER having been opened to the Court by Carella, Byrne, Cecchi, Olstein,

Brody & Agnello, Co-Counsel for Plaintiffs, and the Court having considered the moving papers,

and good cause appearing,

              IT IS THIS /   5
                              --- day of October, 2019,
 Case 3:19-cv-18146-FLW-LHG Document 9 Filed 10/15/19 Page 2 of 2 PageID: 83




          ORDERED that Steve W. Berman, Jason A. Zweig, and Zoran Tasi6 are hereby admitted

pro hac vice on behalf of Plaintiff in the above matter pursuant to L. Civ. R. 101.1(c); and it is

further

          ORDERED that all notices, pleadings and other papers filed with the Court shall be served

upon Carella, Byrne, Cecchi, Olstein, Brody & Agnello, and that Carella, Bryne, Cecchi, Olstein,

Brody & Agnello shall enter all appearances and be responsbile for signed papers and for the

conduct of the attorney admitted herewith, and it is further

          ORDERED that Steve W. Berman, Jason A. Zweig, and Zoran Tasi6 shall make payments

to the New Jersey Lawyers' Fund for Client Protection as provided by New Jersey Court

Rule 1:28-2(a) and shall make such payment as required for each year in which they continue to

appear pro hac vice in this matter, and $150.00 each to the United States District Court for the

District of New Jersey, as required by Local Civil Rule 101.1




                                                      LOIS H. GOODMAN, U.S.M.J.




                                                  2
